Citation Nr: 1025991	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  05-27 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from February 1964 to 
August 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2008.  This matter was 
originally on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

The Veteran is shown to have a diagnosis of PTSD due to stressors 
or stressful events that he as likely as not experienced in his 
service in the Republic of Vietnam, including incidents that 
equate with combat with the enemy.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, PTSD is due to 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's January 2008 Remand, the Appeals 
Management Center (AMC) scheduled a VA examination for the 
Veteran and readjudicated the Veteran's claim under provision of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) as discussed in more detail below 
and issued a supplemental statement of the case.  The AMC did not 
adjudicate the issue of "whether the events experienced by the 
Veteran on January 28, 1966, to include the firing of a weapon 
and events related thereto, including his subsequent court 
martial, were the results of his willful misconduct" as directed 
by the Board in January 2008.  However, in light of the favorable 
outcome of this appeal, the disregard for the January 2008 
directive should not be considered prejudicial.  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the favorable outcome of this appeal, any perceived 
lack of notice or development under the VCAA should not be 
considered prejudicial.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
be granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f) (2009).  38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform to 
the Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f).

The phrase "engaged in combat with the enemy" requires that the 
Veteran have personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).

Initially, the Board notes that the Veteran has been diagnosed 
with PTSD.  In July 2009, the Veteran was afforded a VA 
examination.  After review of the claims file, interview with the 
Veteran, and mental status examination, the Veteran was diagnosed 
with PTSD.  In addition, the July 2009 VA examiner noted that the 
Veteran described credible history of combat trauma sufficient to 
lead to PTSD.

With respect to the Veteran's alleged combat trauma, the VA 
examiner noted that the Veteran described coming under enemy 
mortar and rocket attacks in his position, and that in the 
Veteran's second tour in Vietnam, he more frequently had to go to 
the field to recover radios that needed repair and coming under 
enemy small-arms fire.  The examiner also noted that during the 
Tet Offensive, the Veteran reported seeing numerous stacks of 
both enemy bodies and American bodies in body bags.  The examiner 
noted that the Veteran described feelings of intense fear and 
horror as a result of those life-threatening episodes and being 
exposed to others' deaths.  The VA examiner opined, "These 
events are the cause of his PTSD."

In June 2001, the Veteran submitted a letter which recounted many 
of his experiences while in Vietnam.  The Veteran stated that he 
began his military service on February 17, 1965, in the United 
States Marine Corps.  He trained as a Radio Repairman (primary 
MOS 2841), and his first duty assignment was in the Republic of 
South Vietnam in the late summer of 1965.  The Veteran stated 
that during the daylight period, he worked in the electronic 
maintenance shop repairing radios and other equipment.  When the 
VC overran a unit, volunteers were sent out to salvage equipment, 
and the Veteran volunteered every time he could.  The Veteran 
stated that on these trips, he saw mounds of equipment and bodies 
and that as he would check out the equipment, he would find 
shrapnel holes, hair, bone fragments, blood, skin and other 
gruesome things such as maggots.  

The Veteran stated that he was subjected to many rocket attacks 
and ground alerts in the area around Da Nang airstrip.  The 
Veteran stated that he was injured more than once during these 
attacks but that because the injuries were minor, he never 
thought to go to sickbay or apply for a purple heart.  The 
Veteran also stated that he made many volunteer supply and water 
runs riding shotgun and that some of these trips were to outlying 
units where they were fired upon enroute.  The Veteran also 
stated that he injured his shoulder in a football game and 
reinjured it during a rocket attack.  In addition, the Veteran 
noted other stressful events concerning civilians, including the 
incident where he fired his weapon at three VC after which he was 
convicted by Court Martial of wrongfully and willfully discharged 
a firearm under circumstances such as to endanger human life.    

The Board finds that the claimed stressors of being subjected to 
rocket attacks and being fired upon are related to personal 
engagement in combat.  However, a Veteran's lay testimony, alone, 
is not sufficient to establish that he engaged in personal combat 
with the enemy; that factor must be established by objective, 
competent, and factual evidence of record.  VAOPGCPREC 12-99, p. 
4 (October 18, 1999).

The service personnel records show that the Veteran served in the 
Republic of Vietnam, but do not show objective evidence of combat 
(Combat Infantry Badge, Purple Heart Medal, award or commendation 
for valor, etc.).  The Veteran's MOS during his two tours of 
Vietnam included Radio Repairman and General Warehouse Man.  The 
Veteran's military awards include the Vietnam Service Medal with 
two stars, National Defense Service Medal, Republic of Vietnam 
Campaign Medal with 60 device, and Navy Unit Commendation.  
However, his engagement in combat is not necessarily determined 
simply by reference to the existence or nonexistence of certain 
awards or military occupational specialties (MOSs).  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

In this case, the Veteran's personnel record includes listings of 
Part Opers Da Nang RVN from September 27, 1965 to October 20, 
1966 and from September 12, 1967 to August 1, 1968 under details 
of combat history-expeditions.  The September 1965 entry also 
includes MBR FLSG III MAF indicating that the Veteran was a 
member of the Force Logistic Support Group, Third Marine 
Amphibious Force.  The Board notes that the Veteran was assigned 
to ElectMaintCo, MaintBn, 1stFSR at the time of the Tet 
Offensive.  

The Board notes that the Veteran reported in his June 2001 letter 
that at the time of Tet in 1968, he was on R&R in Hawaii and 
returned to the fuel and ammunition dumps burning at Da Nang 
airfield and tents blown down in his Battalion area.  The Veteran 
stated that some sporadic fighting was still in progress but it 
was almost over.  

However, the Veteran has reported numerous rocket attacks and 
being subjected to small arms fire.  According to Armed Forces 
Decorations and Awards, published in 1992 by the American Forces 
Information Service, Department of Defense, the Navy Unit 
Commendation, authorized by the Secretary of the Navy, December 
18, 1944, is awarded by the Secretary of the Navy to any unit of 
the U.S. Navy or U.S. Marine Corps which, subsequent to December 
6, 1941, distinguished itself by either of the following:  
outstanding heroism in action against the enemy, but not 
sufficient to warrant award of the Presidential Unit Citation, 
extremely meritorious service not involving combat, but in 
support of military operations that was outstanding when compared 
to other units performing similar service. 

The Board notes that the Veteran noted that he hurt his right 
shoulder in service, first playing football, and later jumping 
into a bunker during a rocket attack.  The Veteran's service 
treatment records indicate that the Veteran injured his right 
shoulder in November 1967 playing football.  A July 1968 
treatment record notes an injury to right shoulder - not a re-
injury or an old injury.  

While the award of the Navy Unit Commendation is not conclusive 
evidence that the recipient personally engaged in combat, the 
Board finds that the overall record shows that the Veteran was, 
as likely as not, subjected to his identified stressors in 
service.  

In this case, the record contains service treatment and personnel 
records that tend to substantiate the Veteran's statements as to 
the occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98.  
Thus, although the Veteran did not have a combat MOS, he did have 
service in Da Nang, Vietnam between September 1965 and October 
1966 and between September 1967 and August 1968.  The Veteran's 
Vietnam service, combined with the Navy Unit Commendation and his 
credible statements, at the very least, indicates that the 
evidence is in equipoise as to whether or not the Veteran engaged 
in combat with the enemy, and any doubt is resolved in the 
Veteran's favor.  Thus, the presumptions afforded combat Veterans 
are applicable to his claim.
Under these circumstances, the Board must conclude that the 
Veteran has a diagnosis of PTSD that is at least as likely as not 
due to a stressful event (coming under rocket fire) during his 
service in the Republic of Vietnam.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


